OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                    AUSTIN
    wlthln the maw           of the tern thert know-
    ing the ‘Bcrm4to
                   huvo been 60 aoguired,shall
    ba punishedin the mae mumor as if he had
    etolen$ha prapsrtyo*
           h&lole 1481 of tha ~Ponal30% of Toxaae
                                                prOvld6sr
         Vhcft of propertyof the onluc of fifty.
    dollar8or over still brrpuninhad b aonfine-
    sunt la+!10 genltantlary nQt loss  5:
                                      t-al two
    nor   mom   than   ten   yaar5."

           The offeneoof theft of propertynnd reoeivinaj
or oonoealingthe aam propertyare entirelyseparateand
dietinotofftanaoerKaufnenV. state 70 Cr. R@ 4.38 I.59
S. 74 58; C1ark.v.Stata,0l Cr. !L 157, 194 .1*v* &37*
Snidarve Btato,119 Cr. R, 635, 44 8. :'i.
                                        (26) 997. To
oonetitutethe offenseof reoeivIngor oonoeal%ngstolen
property,it 'isnot nooeoaargthat the defendantknow frcn
whom the propertywas stolen Thn ~avamen of the offense
le the re0ei~I.Wand oonooal& of the pro erty knowingit
to have been~OtolenrPannollv, Gtnto,L-1 Cr. iL 516, 51
8, T4 (Ihi)39&
           ~e..asamefrcnnyour letterthat Carverrooalwd
all Of the m+~ul'y,whioh 18 valued in 5X0986 of $60.00,
all the mine tlner The ag;FISagatevalue of t!-t;o
                                               stolenprap-
erty reoslwd               detorminosthe grade of the of-
               or ooni!ssZed
         DrussallV* mite, a65 8, ':;.164. The fact that
~%&vxary *cuti   stolenfrorstwo scparotelsaaesand that
t&a leasaswere omed by two ao;?mateperoons,Boos not
reduoe tha prade of the offsnaer Theft of propertyof tbo
~rrlueof #50400 ox more is credo8 felony,and reoeivim or
~onooallngetolon property of tha vnI.u.uo
                                        of ,550.COor store
la 1lfCowlse made o felo!3$
                         .  Artialea 14131an& 1430 Of the
PfnlRlcode.
          ]tavle~ of Lho fore?oFas, nuth@tlN, gOU arta
roerpeatfullyadvlaadthat is k8 %..a
                                 2, opinioncf thie depart-
mont that If &arwr reoelvedall of the mrdltr
valuedat #50,00 or mm, in the ~&m trmeaotPon*   whioh it3
                                                  kmmin&
it to hma been stolen,ha shouldbe proaaoutedfor a f@lOnF.
            rzqsting   t&%the          foroeoing   satlsfnotC&Ly   dlaposas
         4
D. !?uxl e DQVif36
       im3intant